DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed July 11, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-13 in the reply filed on April 13, 2021, is acknowledged.
Claims14-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention II, method of coating, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 23, 2021.


Claim Objections

	Claim 3 should read “a pH of the mixture at which, a chemical reaction with the mixture sets in, is greater for the protective material than for aluminum oxide.”

Claim Rejections - 35 USC § 103
2. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3. 	Claim 1, 2, 5, 6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 5518839 A) herein after Olsen in view of Sato et al. (US 2013/0122359 A1) hereinafter Sato and Kaido et al.(US2001/0012588 A1) hereinafter Kaido and as evidenced by Liu et al.( “Understanding electrochemical potentials of the cathode materials in rechargeable batteries” cited in IDS 5/11/2021 )) 

As to claim 1, Olsen discloses energy storage having; an anode and a cathode (electrochemical cell structure containing an anode and a cathode [C4L50-52),
	said anode having:
(The anode typically comprises a compatible anodic material [C4L58-65]),
said cathode having:
foil including aluminum (a current collector comprising (a) etched aluminum foil and (b) on a side of the etched aluminum foil facing the cathode [C2L9-11]),
active cathode material including lithium (LiNiO2 [C5L10-21]).
protective material (the current collector, the present invention employs a layer of etched aluminum which is coated with a layer of a metal [C6L29-35]).
	Where the anode and cathode must have a differential chemical potential to function as an energy storage device and hence each electrode (anode or cathode) possess a chemical potential relative to each other [Liu, Abstract].
	Said method comprising:
coating the foil (applied to aluminum foil [C11L30-35]) with a mixture including the active cathode material ( lithium manganese oxide  and xylene/EPDM  [C10L55-67]); extracting the solvent from the mixture with which the foil has been coated to form a solid layer including the active cathode material (The cathode slurry/current collector is heated to remove the xylene. [C11L30-35]).
	

Olsen discloses a battery but does not explicitly teach the solvent can be water, a protic solvent.
	Kaido discloses a battery [Abstract] and further teaches that the water and xylene are equivalents as are ethanol and methanol in the solvent for kneading the electrode material [0093]. 
	The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

	

	While Olsen discloses a battery but does not explicitly teach the protective layer is formed from a gas phase, Olsen does suggest other techniques can be used [C8L7-10]. 
	Sato discloses a battery and further teaches a coating process technique for positive electrode including physical vapor deposition (PVD) [0048-0049]. Sputtering (PVD) is preferable because it provides higher film formation speed compared to other techniques.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olsen to incorporate the vapor deposition techniques of Sato to improve manufacturability.

	
As to claim 2, Olsen the protective material (nickel [C6L35-37]) has a greater chemical stability to an alkaline environment than aluminum oxide (nickel which exhibits a very high corrosion resistance in the environment of an electrochemical cell [C6L34-
Where the protective metallic material has greater chemical stability than an oxide of the first metal. 
It is deemed that the chemical stability is an inherent characteristic and/or property of the specifically disclosed aluminum, nickel, titanium, copper and carbon. In this respect, MPEP 2112 sets forth the following:
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).

	As to claims 5 and 6 modified Olsen discloses the solvent is water (Kaido water [0093]) and the the solvent comprises an organic chemical compound of the alcohol type (methanol [0093]).
As to claim 7, Olsen discloses the foil has been coated with the protective material (coating the aluminum sheet with the metallic corrosion resistant layer [C6L8-10] and the corrosion resistant layer should be minimized to the extent consistent with its protective effect [C8L21-23]).

	As to claim 8, Olsen a multitude of solid particles that comprise the active cathode material and have been coated with the protective material. (the cathodic material lithiated nickel oxides [C5L16-21] mixed with powdered carbon, powdered nickel or metal particles [0020].[C5L10-35]).

	As to claim 9, 10 and 11, Olsen discloses the protective material is copper [C6L32-40], titanium [C6L32-40], and nickel {C6L32-30].

	As to claim 12, Olsen discloses a battery but is silent on the protective layer comprising carbon.
	Sato discloses a battery and further teaches a protective material (a first coating layer 28A disposed between the aluminum foil 23 and the first positive active material layer 21A so as to directly coat the first aluminum main surface 23A [0093] and comprises carbon (the first coating layer 28A which are made of tungsten carbide [0099]).

	As to claim 13, Olsen discloses a hydrophilic surface (methyl ethyl ketone is added to the composition to enhance wettability of the aluminum. [C9L45-47]). 



 4. 	Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US 5518839 A) herein after Olsen in view of Sato et al. (US 2013/0122359 A1) hereinafter Sato, and Kaido et al.(US2001/0012588 A1) hereinafter Kaido and as evidenced by Liu et al.( “Understanding electrochemical potentials of the cathode materials in rechargeable batteries” cited in IDS 5/11/2021 ))  as applied to claim 1, 2, 5 and 6 above, and further in view of Ho et al. (Ho et al.(US 2017/0207442 A1) herein after Ho.

As to claim 3, Olsen discloses a battery but is silent on the pH values of the mixture (cathode slurry comprising an active cathode material and a protic solvent) and the protective material. 
	Ho discloses a battery and teaches the present invention can provide a water-based (protic solvent) lithium-ion battery cathode slurry comprising a cathode active material such as lithium transition metal oxide [0083]. 
	Where the protective material (see above citation to Olsen claim 2) and the same or similar materials of claim 3 are used by Ho would inherently exhibit the same properties. (The use of aqueous solutions instead of organic solvents is preferred for environmental and handling reasons and therefore water-based slurries have been considered [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olsen to incorporate the water based solvents of Ho to improve handling and reduce environmental impact.

 “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).

	As to claim 4, Olsen discloses a battery but is silent on pH of mixture.
Ho discloses a battery and teaches a pH of the mixture is greater than about 8 (In some embodiments, the pH of the homogenized slurry is about 9 [0110]). During coating, pH is a very important parameter in controlling the slurry stability and if pH changes then key properties will also change [0119]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Olsen to incorporate the pH parameters of Ho to maintain key properties.
	It should be noted in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2331.02]).


	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARTHOLOMEW A HORNSBY whose telephone number is (313)446-6637.  The examiner can normally be reached on 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        




/Maria Laios/Primary Examiner, Art Unit 1727